DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Allowable Subject Matter
Claims 1-10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In a fibrous structure comprising machine-direction (MD) continuous knuckles (densified portions) extending from a surface of the fibrous structure in a parallel path and machine-direction continuous pillow regions (uncompressed regions) separating the MD-continuous knuckles in the cross direction (CD), the prior art does not disclose or suggest that the MD-continuous knuckles and the MD-continuous pillow regions are both wave-form in shape and have the same wave-form shape, and that each MD-continuous knuckle comprises discrete pillows arranged in a spaced configuration along the MD-continuous knuckles and formed within side edges of the MD-continuous knuckles (claims 1-10).  
Similarly, in a fibrous structure comprising machine-direction (MD) continuous knuckles extending from a surface of the fibrous structure in a parallel path and machine-direction continuous pillow regions separating the MD-continuous knuckles in the cross direction (CD), the prior art does not disclose or suggest that the MD-continuous knuckles and the MD-.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Eric Hug/Primary Examiner, Art Unit 1748